


Exhibit 10.34






SIXTH AMENDMENT TO CREDIT AGREEMENT
This Sixth Amendment to Credit Agreement (this “Amendment”) is entered into as
of August 29, 2014, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and MAXWELL TECHNOLOGIES, INC. (“Borrower”).
RECITALS
Borrower and Bank are parties to that certain Credit Agreement dated as of
December 5, 2011, as amended from time to time, including but without limitation
by that certain First Amendment to Credit Agreement dated as of October 31,
2013, that certain Second Amendment to Credit Agreement dated as of December 5,
2013, that certain Third Amendment to Credit Agreement dated as of February 5,
2014, that certain Forbearance and Fourth Amendment to Credit Agreement dated as
of April 30, 2014 and that certain Forbearance and Fifth Amendment to Credit
Agreement dated as of June 30, 2014 (the “Agreement”).
Borrower has informed Bank that Borrower is in default under the Agreement due
to (i) Borrower’s violation of Section 4.9(a) of the Agreement as a result of
Borrower’s failure to maintain at all times the Minimum Liquidity Coverage Ratio
and (ii) Borrower’s violation of Section 4.9(c) of the Credit Agreement as a
result of Borrower’s failure to maintain the required EBITDA set forth therein
for the quarter ending June 30, 2014 (collectively, the “Existing Defaults”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.
NOW, THEREFORE, the parties agree as follows:
1.All references in the Loan Documents (as defined in the Agreement) to the
“Line of Credit Note” shall hereafter mean and refer to a promissory note dated
as of even date herewith, the “Fifth Amended and Restated Revolving Line of
Credit Note”.
2.Section 1.1(a) of the Agreement is hereby amended and restated in its entirety
to read as follows:
“(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including February 28, 2015, not to exceed at any time the aggregate principal
amount of Ten Million Dollars ($10,000,000) (“Line of Credit”), the proceeds of
which shall be used to finance Borrower’s working capital requirements and
general corporate purposes. Borrower’s obligation to repay advances under the
Line of Credit shall be evidenced by a promissory note dated as of August 29,
2014 as amended, restated, modified or supplemented from time to time (“Line of
Credit Note”), all terms of which are incorporated herein by this reference.”
3.Section 1.6 of the Agreement is hereby amended and restated in its entirety to
read as follows:
“SECTION 1.6. GUARANTIES. The payment and performance of all Indebtedness and
other obligations of Borrower to Bank hereunder shall be guaranteed jointly and
severally by all present and future Material Subsidiaries which guaranties shall
be secured by unconditional, continuing pledges and security interests in and to
all of the assets and properties of such Material Subsidiaries (any such
Material Subsidiary, together with any other guarantors of the Line of Credit,
the Equipment Term Commitment and/or any other Indebtedness of Borrower to Bank
from time to time, each a “Guarantor” and collectively, “Guarantors”), as
evidenced by and subject to the terms of guaranties in form and substance
satisfactory to Bank (the “Guaranty”). Upon the creation or acquisition of any
new Material Subsidiary or of any Subsidiary becoming a Material Subsidiary,
Borrower and such Subsidiary shall: (a) promptly notify Bank of the creation or
acquisition of such Material Subsidiary, (b) take all such action as may be
reasonably required by Bank to cause such Material Subsidiary to guarantee the
obligations of Borrower hereunder and grant such pledges and security interests
in all of its properties and assets to secure payment and performance of such
obligations, and (c) take all such action as may be reasonably required by Bank
to grant and pledge to Bank a first-priority security interest in the stock or
other equity interests of, and any indebtedness owing from, such Material
Subsidiary.




--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained herein, (i) no Foreign
Subsidiary shall be required to provide a Guaranty and (ii) Borrower shall not
be required to pledge more than sixty five percent (65%) of the of the total
combined voting power of all classes of stock entitled to vote the shares of
capital stock of any such Foreign Subsidiary (other than Maxwell Technologies
SA).
As used herein, “Subsidiary” is, as to any person or entity, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such person or entity.
As used herein, “Material Subsidiary” means (i) Maxwell Technologies SA and (ii)
as of the last day of each of Borrower’s fiscal quarters, any of Borrower’s
Subsidiaries that has (i) total revenues for the two quarter period ending on
such date equal to or greater than two percent (2.0%) of Borrower’s and its
consolidated Subsidiaries’ total revenues during such six (6) month period or
(ii) owns or holds assets as of such date equal to or greater than two percent
(2.0%) of Borrower’s and its consolidated Subsidiaries’ total assets as of such
date.
As used herein, “Foreign Subsidiary” means any Subsidiary of Borrower not
incorporated or organized under the laws of one of the States or jurisdictions
of the United States.”
4.Section 3.3(b) of the Agreement is hereby amended and restated in its entirety
to read as follows:
“(b)    By no later than October 29, 2014, a pledge of one hundred percent
(100%) of the Shares of Maxwell Technologies SA.”
5.Section 4.9 of the Agreement is hereby amended and restated in its entirety to
read as follows:
“SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower’s financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein):
(a)    Quick Ratio not less than 1.2 to 1.0 at any time, measured as of the end
of each fiscal quarter, with “Quick Ratio” defined as the ratio of (i) the sum
of (1) consolidated unrestricted cash plus (2) net consolidated accounts
receivable, and (ii) divided by the sum of (1) total consolidated current
liabilities plus (2) outstanding advances under the Line of Credit (including
the Letters of Credit Sublimit and Credit Card Sublimit but excluding any
cash-secured Letter of Credit).
(b)    Borrower shall maintain at least Twenty Million Dollars ($20,000,000) in
consolidated unrestricted cash at all times.
(c)    Quarterly net income after taxes (determined in accordance with GAAP) not
less than (a) negative Four Million Dollars (-$4,000,000) for the quarter ending
September 30, 2014, and (b) negative One Million Dollars (-$1,000,000) for the
quarter ending December 31, 2014.”
6.Section 4.12 of the Agreement hereby is amended and restated in its entirety
to read as follows:
“SECTION 4.12 COLLATERAL AUDIT. Permit Bank to perform audits of the Collateral
at Borrower’s sole cost and expense, which collateral audits will be conducted
at Bank’s request; provided, that, (i) so long as no Event of Default has
occurred and is continuing, Borrower shall not be required to pay for more than
one (1) collateral audit in any calendar year at a cost of not more than Ten
Thousand Dollars ($10,000) and (ii) a collateral audit shall be completed by
Bank after August 29, 2014 but prior to the date on which the aggregate amount
of outstanding advances under the Line of Credit exceeds Three Million Dollars
($3,000,000).”




--------------------------------------------------------------------------------




7.Section 5.2 of the Agreement hereby is amended and restated in its entirety to
read as follows:
“SECTION 5.2. CAPITAL EXPENDITURES. Make any additional investment in fixed
assets in any fiscal year in excess of an aggregate of Fifteen Million Dollars
($15,000,000) plus any unused amount available from the immediately preceding
year from and after January 1, 2014.”
8.The Compliance Certificate attached to the Agreement hereby is replaced with
the Compliance Certificate attached hereto.
9.Borrower acknowledges and Bank hereby waives Existing Defaults.
10.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.
11.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.
12.Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default (other than the Existing Defaults) has
occurred and is continuing.
13.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:
(a)this Amendment, duly executed by Borrower;
(b)Corporate Borrowing Resolutions in the form attached hereto;
(c)the Fifth Amended and Restated Revolving Line of Credit Note, duly executed
by Borrower; and
(d)all reasonable fees and expenses incurred through the date of this Amendment,
which may be debited from any of Borrower's accounts.
14.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
MAXWELL TECHNOLOGIES, INC.
 
 
 
 
 
By:     /s/ Kevin Royal                                                
 
 
 
Title:   Sr. V.P. and Chief Financial Officer                
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By:    /s/ Dennis Kim                                                     
 
 
 
Title:  Vice President                                                     

















































































[Signature Page to Sixth Amendment to Credit Agreement]




